Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 15 August 1824
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 15 August 1824
				
				I received your Letter my Dear Charles yesterday Eveng. and hasten to answer it from the apprehension that some expressions in your Letter indicate a sort of temper to the Col Tutors which may become dangerous although at this moment it may be harmless—Words of strong signification brought into familiar use frequently I believe produce effects which we have no idea of while using them and often produce mischief’s which a little timely reflection would teach us to avoid. I therefore gently hint this to you not with a view to lecture of which your brother John so constantly accuses me but because I know you will think kindly of the desire shown to save you from future danger—I am much pleased to learn that your health is so much benefitted by your martial exercises which I approve for many reasons. In the first place as exercise the second as they contribute greatly to the acquirement of an easy and gentlemanly deportment and in the third that they familiarize the minds of young men to the idea of danger and fatigue although only Camp soldiers—In our Country where the Institutions are all Civil and our Army a mere pigmy, military tactics ought to form a branch of every gentleman’s education that he may be prepared in times of danger to enter the field of war with honour to himself and Country—Our Militia it is said is our safe guard in times of danger. It is so no doubt but to make an efficient source of national protection, our educated men should be regularly fitted to take arms, and to teach by example that which they cannot instil by precept. This system would excite ambition in the Nation or rather the great body of the people and we should find hero’s as plenty as acorns who would not get tired and want to go home—Should you see Mr. Boylston I must commission you to make my excuse to him and his Lady for not performing my promise to visit him this Season. When that promise was made I was not aware that a year of constant sickness would unfit me for putting it into execution and I am sure if he could see me he would be aware of the truth that I could not undertake the fatigue and excitement which always awaits me in Boston and to which would now probably be added feelings which would inflict additional pain—However unambitious I may be it is impossible even for a stoic to pass through the present ordeal without wishing to remain out of the immediate focus of discord and detraction and as a woman, a creature, (be it said without disparagement to the Sex) not gifted with that sort of discretion which is suited to an atmosphere in which to breathe is frequently destruction—Your father will be with you soon but what his plans are I know not for the future. His private affairs here go on badly and we must look to comforts without splendour for the rest of our lives with peace I hope although I cannot anticipate it for in this Country there is no retirement for any man, as all the ex presidents now prove—Your Mother
				
					L. C. A.
				
				
			